In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐1710 
JOHN E. TAYLOR, JR., 
                                               Plaintiff‐Appellant, 

                                v. 

JAMES BROWN, 
                                              Defendant‐Appellee. 
                     ____________________ 

            Appeal from the United States District Court 
                  for the Southern District of Illinois. 
           No. 11‐cv‐631‐GPM — G. Patrick Murphy, Judge. 
                     ____________________ 

      ARGUED DECEMBER 4, 2014 — DECIDED JUNE 2, 2015  
                 ____________________ 

   Before BAUER, RIPPLE, and SYKES, Circuit Judges. 
    SYKES,  Circuit  Judge.  John  Taylor,  an  Illinois  prisoner, 
filed  suit  against  several  prison  officials  alleging  various 
civil‐rights violations, but his complaint included misjoined 
claims,  one  of  which  was  a  failure‐to‐protect  claim  against 
Officer  James  Brown.  A  magistrate  judge  issued  a  show‐
cause  order  indicating  that  he  was  inclined  to  sever  the 
claims but that Taylor could avoid a severance order—and a 
second  filing  fee—if  he  dismissed  one  of  the  misjoined 
2                                                      No. 12‐1710 

claims  voluntarily.  Taylor  reluctantly  accepted  the  court’s 
advice  and  drafted  a  response  voluntarily  dismissing  his 
claim  against  Officer  Brown.  Two  days  before  the  judge’s 
deadline, Taylor  gave  the  document  to  a  prison librarian  to 
be  e‐filed.  The  court  clerk  never  received  it,  however,  and 
the judge severed the claim against Officer Brown, opened a 
new case, and assessed a second filing fee.  
     Both  Taylor  and  the  officer  subsequently  argued  that 
Taylor’s  voluntary  dismissal  was  timely  under  the  prison 
mailbox  rule,  but  the  court  never  addressed  the  issue.  That 
was  a  mistake.  Taylor’s  voluntary  dismissal  motion  was 
indeed  timely  under  the  prison  mailbox  rule,  so  the  court 
should  not  have  severed  the  claim  or  imposed  a  second 
filing fee. 
      
                           I. Background 
    On February 7, 2011, Taylor filed a pro se complaint seek‐
ing  relief  under  42  U.S.C.  § 1983  against  several  employees 
of the Menard Correctional Center in southern Illinois where 
he was incarcerated. Taylor didn’t formally differentiate his 
various  allegations  against  the  defendants,  but  the  district 
judge  tasked  with  screening  the  complaint  under  28  U.S.C. 
§ 1915A  discerned  five  distinct  claims.  The  judge  dismissed 
three of the claims as legally or factually inadequate, but two 
survived: Count 1 alleged medical indifference on the part of 
several prison officials (primarily for failing to supply Taylor 
with  needed  medication),  and  Count  3  alleged  that  Officer 
Brown  failed  to  protect  Taylor  from  an  assault  by  his  cell‐
mate.  The  suit  was  docketed  as  case  number  11‐cv‐104‐JPG 
(the  “104  Case”),  and  Taylor  was  approved  to  proceed  in 
No. 12‐1710                                                          3

forma pauperis (“IFP”), meaning he could pay the $350 filing 
fee in installments. See 28 U.S.C. §§ 1914(a), 1915. 
     A  magistrate  judge  reviewed  the  complaint  and  on 
June 29  issued  an  order  to  show  cause  stating  that  he  was 
inclined  to  sever  Counts  1  and  3  because  they  involved 
different  events  and  defendants.  See  FED.  R.  CIV. 
P. 20(a)(2)(B)  (Multiple  defendants  may  be  joined  in  one 
action  only  if  “any  question  of  law  or  fact  common  to  all 
defendants will arise in the action.”); FED.  R.  CIV.  P. 21 (“On 
motion or on its own, … [t]he court may … sever any claim 
against  a  party.”). The order informed Taylor that a second 
filing  fee  would be  assessed if the claims were severed, but 
also  explained  that  he  could  avoid  the  fee  if  he  voluntarily 
dismissed either count by July 13.  
    On  July  6  the  defendants  expressed  their  support  for  ei‐
ther  a  severance  or  the  voluntary  dismissal  of  either  count 
and agreed that they “would suffer no plain legal prejudice 
as a result of an order permitting [a] voluntary dismissal.” 
    Taylor drafted a response to the show‐cause order in ear‐
ly  July.  In  it  he  accepted  the  court’s  suggestion  that  he 
voluntarily dismiss one of the counts, saying that he “reluc‐
tantly  will  dismiss  Count  III,  even  though  the  [p]laintiff  in 
his limited knowledge of the [l]aw believes that Count III … 
should  be  included  in  the  complaint.”  He  added,  “[f]or 
another filing fee to be levied upon the [p]laintiff it would be 
a  miscarriage  of  justice”  and  “an  overwhelming  financial 
burden,”  and  “[t]herefore,  under  duress,  the  [p]laintiff  will 
dismiss Count III.” 
  By this time, however, Taylor had been transferred from 
Menard  to  the  Stateville  Correctional  Center.  Stateville  had 
4                                                          No. 12‐1710 

recently  instituted  a  policy  requiring  prisoners’  court  docu‐
ments  to  be  digitally  scanned  and  e‐filed  by  prison  librari‐
ans.  On  July 11  Taylor  gave  his  response  to  a  Stateville  law 
library paralegal named Ms. Winters. Taylor told her that it 
was due July 13, and she assured him that it would be e‐filed 
before then. It wasn’t. Whether Winters forgot or there was a 
technical  glitch  (she  later  claimed  another  staff  member 
watched  her  upload  it),  the  document  Taylor  gave  her  on 
July 11 never found its way to the court clerk. It was, how‐
ever,  mailed  in  hard‐copy  form  to  defense  counsel,  who 
received it on July 19. 
   Having  received  no  word  from  Taylor  by  the  July  13 
deadline, the magistrate judge severed Counts 1 and 3 under 
Rule 21 on July 22.1 The clerk redocketed Count 3 as 3:11‐cv‐
00631‐GPM (“the 631 Case”), and Taylor was ordered to pay 
the $350 filing fee immediately or apply to proceed IFP. 
     When Taylor was informed of the severance in late July, 
he  became  concerned  that  the  court  had  not  received  his 
response to the show‐cause order. He asked Winters to refile 
the  document  with  a  note  indicating  that  it  was  a  repeat 
filing. The court clerk docketed the uploaded response in the 
104 Case on August 4. 
      On August 18 Officer Brown, as the only defendant in the 
631  Case  (the  original  Count  3),  moved  to  dismiss.  His 
primary  argument was that because Taylor had “attempted 
to agree to dismiss Count 3 of [p]laintiff’s [c]omplaint in [the 
104  Case]  by  the  [c]ourt’s  deadline  and  before  the  [c]ourt 
                                                 
1 The 104 Case (that is, Count 1) was later resolved in March 2013 on the 

defendants’ motion for summary judgment. 
  
No. 12‐1710                                                                    5

directed the [c]lerk to open the instant case,” his response to 
the  order  to  show  cause  was  timely  under  the  prison  mail‐
box  rule.2  Officer  Brown  asked  the  court  to  allow  Taylor, 
even now, to voluntarily dismiss the claim as he had tried to 
do in his July 11 response.3 
    Taylor  responded  on  August  24  and  explained  that  he 
had no control over when his motion for a voluntary dismis‐
sal  was  filed  after  he  gave  it  to  the  prison  paralegal.  He 
“ask[ed]  that  the  [c]ourt  not  penalize  the  [p]laintiff  for  the 
[m]otions  arriving  beyond  the  deadline  date  to  respond  to 
the  Show  Cause  Motion.”  Rather,  because  he  “voluntarily 
request[ed]  the  [c]ourt  to  dismiss  Count  III  that  no  further 
charges  be  [assessed]  to  the  [p]laintiff’s  account,”  he 
“pray[ed] that the [c]ourt will dismiss the Count III without 
prejudice.” 
   On August 29 Taylor again asked the court to “consider[] 
that the [p]laintiff had absolutely no control of the Motion to 




                                                 
2 Officer  Brown’s  motion  to  dismiss  was  the  first  clear  indication  to 
Taylor  that  his  July  11  response  had  not  been  properly  filed.  Taylor 
wrote to the court clerk on September 11 and to the magistrate judge on 
September 19 seeking to confirm whether any documents had been filed 
on  his  behalf  in  the  104  Case  in  July  2011.  On  October  18  the  court 
confirmed that nothing had been filed for him during that month. 
3 In the interest of completeness, we note that the next docket entry after 

Officer  Brown’s  motion  to  dismiss  was  an  order  from  the  court  on 
August  23,  2011,  reiterating  that  Taylor  must  pay  the  $350  filing  fee 
immediately or  request  to  proceed  IFP, and  that failure  to  do  so would 
result in the dismissal of the case with prejudice. 
6                                                        No. 12‐1710 

Dismiss  being  electronically  sent  to  the  [c]ourt”4  and  “rule 
favorably on the Motion to Dismiss.”  
    The district judge denied Officer Brown’s motion to dis‐
miss  on  September  12.  The  judge  did  not  acknowledge  the 
officer’s argument about the  prison  mailbox rule or refer to 
any  of  Taylor’s  subsequent  motions  urging  the  court  to 
accept his  response to the show‐cause order as timely filed. 
The court’s order  was  skeletal, but the judge seems  to have 
been  under  the  misapprehension  that  Taylor  had  agreed  to 
the severance and wanted to pursue his claim against Officer 
Brown. And so despite the wishes of both parties, the second 
suit continued.  
    Taylor never paid the filing fee for the 631 Case, nor did 
he request to proceed IFP. Accordingly, on September 22 the 
district  judge  dismissed  the  631  Case  with  prejudice  under 
Rule  41(b)  for  failure  to  comply  with  a  court  order.  FED.  R. 
CIV.  P.  41(b).  The  judge  also  sua  sponte  ordered  Taylor  to 
pay  Officer  Brown’s  litigation  costs.  See  FED.  R.  CIV. 
P. 54(d)(1)  (allowing  for  the  prevailing  party’s  costs—other 
than attorney’s fees—to be reimbursed by the nonprevailing 
party). 
     On September 30 and October 26, 2011, Taylor filed near‐
ly  identical  postjudgment  motions  detailing  his  attempts  to 
file  his  response  to  the  order  to  show  cause  and  asking  the 
court,  again,  to  permit  him  to  voluntarily  dismiss  his  claim 
against  Officer  Brown.  The  first  motion  did  not  cite  any 
procedural  rule,  but  the  court  construed  it  as  a  motion  to 
                                                 
4 We think Taylor’s reference here to the “Motion to Dismiss” was meant 

to refer to his response to the show‐cause order, in which he moved for 
voluntary dismissal of his claim against Officer Brown. 
No. 12‐1710                                                                  7

alter  or  amend  the  judgment  under  Rule 59(e).  See  FED.  R. 
CIV.  P.  59(e)  (requiring  motions  to  alter  or  amend  a  judg‐
ment to be filed within 28 days of the judgment); Obriecht v. 
Raemisch, 517 F.3d 489, 493–94 (7th Cir. 2014) (explaining that 
a nonspecific motion for reconsideration based on a claimed 
error  of  law  is  treated  as  a  motion  under  Rule  59(e),  not 
Rule 60(b)).  The  second  motion  specifically  requested  relief 
from  a  final  judgment  under  Rule  60(b).  See  FED.  R.  CIV. 
P. 60(b).  The  court  denied  both  motions  on  February  29, 
2012. On March 12 Taylor filed a third postjudgment motion, 
also  under  Rule  60(b),  which  included  an  affidavit  and 
evidence documenting his attempt to file his response to the 
order to show cause on July 11. The district court denied that 
motion on March 18, and Taylor timely appealed the denials 
of all three postjudgment motions.  
     Taylor  initially  proceeded  pro  se  on  appeal,  but  we  re‐
cruited pro bono counsel to assist him.5 We asked the parties 
to  address two questions: (1) the effect of Taylor’s response 
to  the  show‐cause  order  and  Officer  Brown’s  motion  to 
dismiss; and (2) whether Taylor’s response was timely under 
the prison mailbox rule. 
       
                                            II. Discussion 
    Despite the complex procedural history, the resolution of 
this  case  is  relatively  straightforward.  As  both  Taylor  and 
Officer Brown argued in the district court, Taylor’s response 
to the pre‐severance show‐cause order was timely under the 

                                                 
5  The  court  thanks  Barry  Levenstam  and  Daniel  T.  Fenske  of  Jenner  & 

Block LLP for their very capable pro bono representation of Taylor. 
8                                                         No. 12‐1710 

prison  mailbox  rule.  Since  Taylor  accepted  the  court’s  pro‐
posal  that  he  voluntarily  dismiss  Count  3,  the  631  Case 
should  never  have  come  into  existence,  Taylor  should  not 
have  been  assessed  a  second  filing  fee,  his  claim  against 
Officer  Brown  should  not  have  been  dismissed  with  preju‐
dice,  and  he  should  not  have  been  held  liable  for  Brown’s 
litigation expenses. Taylor is entitled to unwind the clock. 
      
A. Jurisdiction 
   Before  analyzing  the  prison  mailbox  rule,  we  must  en‐
sure  that  the  issue  falls  within  the  scope  of  this  appeal. 
Wingerter  v.  Chester  Quarry  Co.,  185  F.3d  657,  660  (7th  Cir. 
1999); 28 U.S.C. § 1291. Officer Brown argues that the issue is 
out of bounds because the severance order was issued in the 
104  Case,  and  this  is  an  appeal  of  the  final  judgment  in  the 
631 Case. 
     It’s true that the severance order was initially entered in 
the 104 Case—that was the only case in existence at the time, 
after  all—but  it  doesn’t  follow  that  we  cannot  review  that 
order in an appeal from the final judgment in the 631 Case. 
A newly severed case does not spring into existence ex nihilo; 
it’s  more  like  a  fork  in  a  stream,  and  events  that  occurred 
pre‐severance  are  logically  common  to  both  cases.  It  would 
be counterintuitive to hold that Taylor could only appeal the 
severance  order  from  the  “nonsevered”  branch  of  the  case 
(the  104  Case),  which  proceeded  apace  unaffected  in  any 
way  by  the  severance,  rather  than  the  “severed”  branch, 
which  owed  its  very  existence  to  the  order.  An  additional 
concern  is  that  the  “nonsevered”  branch  of  a  case  may  be 
resolved  long  before  the  “severed”  branch,  effectively 
No. 12‐1710                                                              9

forcing parties to appeal a disputed severance preemptively. 
That  result  would  strongly  cut  against  the  rationale  for  the 
final‐judgment  rule.  See  Chi.  Bd.  of  Educ.  v.  Substance,  Inc., 
354 F.3d  624,  626  (7th  Cir.  2003)  (“[J]udicial  economy  is 
served by the consolidation of as many issues in a litigation 
as possible in a single appeal. That is why it is almost never 
mandatory  to  file  an  interlocutory  appeal  in  order  to  pre‐
serve an issue for appellate review.”). 
    We need not come to a definitive conclusion on the issue, 
however, because the judge expressly instructed the clerk to 
enter  a  copy  of  the  severance  order  in  the  631 Case  docket. 
That makes it an interlocutory order in the 631 Case, and “an 
appeal  from  a  final  judgment  brings  up  for  review  any 
interlocutory order that has not become moot.” Id. 
     Officer Brown counters that “post‐severance … suits are 
independent  for  purposes  of  appellate  jurisdiction.” 
Gaffney v.  Riverboat  Servs.  of  Ind.,  Inc.,  451  F.3d  424,  444  (7th 
Cir.  2006).  That’s certainly  true,  but it’s the  severance order 
itself that’s at issue here, not the post‐severance proceedings 
in  the  104  Case.  In  fact,  the  independence  of  severed  cases 
eliminates  the  risk  that  the  resolution  of  this  appeal  could 
disturb the finality of the 104 Case; any objections Taylor has 
to  the  court’s  handling  of  the  104  Case  must  be  appealed 
from  the  final  judgment  in  that  case.  In  an  appeal  from  the 
631  Case,  we  can  only  review  the  final  judgment  in  the 
631 Case,  including  any  interlocutory  decisions  that  have 
merged with it.   
   Since  Taylor’s  notice  of  appeal  referred  to  the  district 
court’s denial of his Rule 59(e) motion, we have jurisdiction 
over  the  final  judgment  in  the  631  Case.  See  Kunik  v.  Racine 
County, Wis., 106 F.3d 168, 173 (7th Cir. 1997) (“[A]n appeal 
10                                                         No. 12‐1710 

from the denial of a  Rule 59(e) motion [is]  also sufficient  to 
bring  the  underlying  judgment  before  the  appellate  court.” 
(citing  Foman  v.  Davis,  371  U.S.  178  (1962)));  see  also  FED.  R. 
APP.  P. 3(c).  And  because  “the  appeal  from  the  final  judg‐
ment  in  the  action  brings  up  all  interlocutory  rulings  that 
preceded it,” Kunik, 106 F.3d at 172, we also have jurisdiction 
to review the severance order. 
        
B. Voluntary Dismissal and Amended Pleadings 
    Before  we  can  understand  the  effect  of  Taylor’s  attempt 
to accept the magistrate judge’s proposal in the show‐cause 
order,  we  must  be  clear  about  exactly  what  that  proposal 
was—or,  rather,  what  it  should  have  been.  The  order  to 
show  cause  said  that  Taylor  could  “avoid  the  financial 
burden  of  a  new  filing  fee  by  filing  a  motion  to  voluntarily 
dismiss Count 1 or Count 3.” Taylor’s response mirrored the 
magistrate  judge’s  own  language  and  asked  to  voluntarily 
dismiss the claim against Officer Brown. Although the court 
had  the  power  to  achieve  its  intended  result—one  claim 
dropped  from  the  case  while  the  other  progressed—it  used 
the wrong means.  
    Voluntary  dismissal  by  court  order  under  Rule 41(a)(2) 
allows the plaintiff to dismiss “an action” on “terms that the 
court  considers  proper.”  FED.  R.  CIV.  P. 41(a)(2).  Although 
some courts have held otherwise, we’ve said that Rule 41(a) 
“does not speak of dismissing one claim in a suit; it speaks of 
dismissing  ‘an  action’—which  is  to  say,  the  whole  case.” 
Berthold  Types  Ltd.  v.  Adobe  Sys.  Inc.,  242  F.3d  772,  777  (7th 
Cir. 2001); see also Nelson v. Napolitano, 657 F.3d 586, 588 (7th 
Cir.  2011)  (noting  that  “the  purpose  of  Rule  41(a)(1)  is  to 
No. 12‐1710                                                                            11

limit a plaintiff’s ability to dismiss an action” (citing Cooter & 
Gell  v.  Hartmarx  Corp.,  496  U.S.  384,  397  (1990))).  Berthold 
Types  and  Nelson  both  concerned  Rule 41(a)(1)(A),  which 
allows for voluntarily dismissal without a court order, rather 
than  41(a)(2),  but  both  provisions  refer  exclusively  to  “ac‐
tions”—which, as Berthold Types said, means the entire case.6 
Since  “[w]e  give  the  Federal  Rules  of  Civil  Procedure  their 
plain  meaning,”  Pavelic  &  LeFlore  v.  Marvel  Entm’t  Grp., 
493 U.S. 120,  123  (1989),  Rule 41(a)  should  be  limited  to 
dismissal of an entire action.7 


                                                 
6  We  recognize  that  prior  to  Berthold  Types,  we  were  not  always  clear 

about whether Rule 41(a) could be used to dismiss individual claims. See, 
e.g.,  Baker  v.  Am.’s  Mortg.  Serv.,  Inc.,  58  F.3d  321,  324  n.2  (7th  Cir.  1995) 
(noting that this court has not yet defined the scope of Rule 41(a)(1)(A)(i) 
and  assuming  without  deciding  that  a  partial  dismissal  is  acceptable); 
Winterland  Concessions  Co.  v.  Smith,  706  F.2d  793,  796  (7th  Cir.  1983) 
(assuming arguendo that Rule 41(a) applies only to an entire action while 
noting  that  some  courts  had  rejected  that  view).  Other  circuits  appear 
divided.  Compare  Bailey  v.  Shell  W.  E&P,  Inc.,  609 F.3d  710,  719–20  (5th 
Cir. 2010) (“Rule 41(a) dismissal only applies to the dismissal of an entire 
action—not  particular  claims,”  therefore,  “[g]enerally,  Rule  41(a)(1) 
dismissal  results  in  immediate  termination  of  the  suit.”),  with  Wilson  v. 
City  of  San  Jose,  111  F.3d  688,  692  (9th  Cir.  1997)  (“The  plaintiff  may 
dismiss  some  or  all  of  the  defendants,  or  some  or  all  of  his  claims, 
through a Rule 41(a)(1) notice.”). 
7  This  interpretation  is  strengthened  by  the  fact  that  Rule  41(b),  which 

concerns involuntary dismissal, expressly provides that a defendant may 
move to dismiss “the action or any claim against it” for failure to prose‐
cute  or  comply  with  a  rule  or  order.  FED.  R.  CIV.  P.  41(b)  (emphasis 
added).  The  fact  that  the  drafters  of  the  rules  clearly  included  both 
“actions”  and  “claims”  in  Rule 41(b)  but  only  mentioned  “actions”  in 
Rule 41(a) is a strong indication that they intended there to be a distinc‐
tion between the two provisions. 
12                                                                     No. 12‐1710 

     Because  the  court  offered  Taylor  the  opportunity  to  dis‐
miss  the  claim  against  Officer  Brown  in  the  104  Case  while 
pursuing  the  claim  against  the  Count  1  defendants, 
Rule 41(a)  was  not  the  proper  vehicle.8  Instead,  the  court 
should  have  offered  Taylor  the  opportunity  to  amend  his 
pleadings  under  Rule 15(a).  Like  Rule  41(a),  Rule  15(a) 
allows  a  plaintiff  to  amend  his  complaint—including  by 
adding or dropping parties and claims—as a matter of right 
in  some  situations  and  by  court  order  in  others,  and  “[t]he 
court should freely give leave when justice so requires.” FED. 
R. CIV. P. 15(a)(2).  

                                                 
8 Taylor suggests that we could have resolved his case under a different 

provision  of  Rule  41(a)—Rule  41(a)(1)(A),  which  permits  parties  to 
stipulate  to  the  dismissal  of  an  action  without  requiring  leave  of  the 
court. His position is that both parties stipulated to the dismissal of the 
631 Case as of the filing of Officer Brown’s motion to dismiss. But while 
such  a  stipulation  would  have  dismissed  Taylor’s  claim  against  Officer 
Brown  without  prejudice,  it  would  not  have  relieved  Taylor  from  his 
obligation to pay the $350 filing fee. To voluntarily dismiss the 631 Case 
is  to  presume  that  it  properly  came  into  being,  and  if  it  properly  came 
into  being,  then  the  filing  fee  is  owed  no  matter  when  or  how  the  case 
was resolved. See 28 U.S.C. 1914(a) (“The clerk ... shall require the parties 
instituting  any  civil  action,  ...  whether  by  original  process,  removal  or 
otherwise,  to  pay  a  filing  fee  of  $350  ...  .”  (emphasis  added));  Szabo  Food 
Serv.,  Inc.  v.  Canteen  Corp.,  823 F.2d  1073,  1078–79  (7th  Cir.  1987)  (“You 
can  only  get  so  far  with  the  comparison  [of  a  voluntary  dismissal]  to  a 
suit  never  filed,  however.  Suppose  the  plaintiff  files  suit  and  pays  the 
filing fee with a rubber check, then orders a transcript of some prelimi‐
nary  proceedings  …  and  dismisses  under  Rule 41(a)(1)[A](i).  Does  the 
plaintiff  avoid  paying  the  docket  fee  and  the  court  reporter  on  the 
ground that ‘[i]t is as if the suit had never been brought’? Neither filing 
fees nor reporters need be paid when suit is never filed, yet the plaintiff 
must pay up nonetheless.”). A plaintiff does not have to pay the filing fee 
for a case that was wrongfully severed over his objection, however. 
No. 12‐1710                                                             13

    Accordingly, we construe Taylor’s response to the show‐
cause  order  as  a  motion  to  amend  his  complaint  under 
Rule 15(a)(2)  rather  than  as  a  motion  to  voluntarily  dismiss 
an action under Rule 41(a). See McGee v. Bartow, 593 F.3d 556, 
565  (7th  Cir.  2010)  (filings  by  pro  se  litigants  are  to  be  con‐
strued liberally). But for consistency’s sake, we will continue 
to refer to Taylor’s attempt to drop his claim against Officer 
Brown as an attempt at voluntary dismissal.9 
       
C. The Prison Mailbox Rule 
    The  magistrate  judge’s  show‐cause  order  gave  Taylor  a 
straightforward  choice:  voluntarily  dismiss  one  of  the  mis‐
joined  claims  and  avoid  a  filing  fee,  or  do  nothing  and  the 
claims would be severed and a new filing fee imposed. The 
judge severed the claims only after finding that “[n]o objec‐
tions  are  on  file.”  Therefore,  the  key  question  is  whether 
Taylor’s  response  to  the  show‐cause  order  was  timely  in 
light of the prison mailbox rule. 
    “The  prison  mailbox  rule  …  provides  that  a  prisoner’s 
notice of appeal is deemed filed at the moment the prisoner 
places  it  in  the  prison  mail  system,  rather  than  when  it 
reaches  the  court  clerk.”  Hurlow  v.  United  States,  726  F.3d 
958, 962 (7th Cir. 2013). The rule is justified because “the pro 
se prisoner has no choice but to entrust the forwarding of his 
notice  of  appeal  to  prison  authorities  whom  he  cannot 

                                                 
9 The parties indicated that it’s common practice in some district courts 

in this circuit to allow the voluntary dismissal of individual claims under 
Rule 41(a). If that is true, we remind judges to use Rule 15(a) instead. 
 
14                                                             No. 12‐1710 

control  or  supervise  and  who  may  have  every  incentive  to 
delay.” Houston v. Lack, 487 U.S. 266, 271 (1988); see also Ray 
v.  Clements,  700  F.3d  993,  1002–03  (7th  Cir.  2012).  Although 
the  prison  mailbox  rule  was  first  applied  to  notices  of  ap‐
peal,  see  Houston,  487  U.S.  at  276,  the  rule  applies  to  all 
district‐court  filings  save  for  “exceptional  situation[s],” 
Edwards v. United States, 266 F.3d 756, 758 (7th Cir. 2001) (per 
curiam). See, e.g., Ray, 700 F.3d at 1004 (applying the prison 
mailbox rule to petitions for state postconviction relief unless 
state  law  clearly  rejects  it);  Edwards,  266 F.3d  at  756 
(Rule 59(e) motions); Jones v. Bertrand, 171 F.3d 499, 501 (7th 
Cir. 1999) (petitions for federal writs of habeas corpus). 
    We  have  not  yet  had  occasion  to  apply  the  prison  mail‐
box rule to documents that are e‐filed by prison staff rather 
than  sent  through  the  prison  mailroom.  However,  pro  se 
prisoners  are  no  more  able  to  guarantee  that  properly  ten‐
dered  documents  are  e‐filed  than  that  they’re  mailed.  Ac‐
cordingly,  we  conclude  that  a  pro  se  prisoner’s  legal  docu‐
ments are considered filed on the date that they’re tendered 
to prison staff in accordance with reasonable prison policies, 
regardless of whether they are ultimately mailed or upload‐
ed.10 
       
       
       
                                                 
10  Some  minor  adaptations  to  current  doctrine  might  be  required  for 

e‐filing. For  example,  Rule 4(c)  of  the  Federal Rules of  Appellate Proce‐
dure requires that to qualify for the prison mailbox rule, a prisoner must 
submit a sworn affidavit stating that first‐class postage has been prepaid, 
which is obviously not applicable when e‐filing. 
No. 12‐1710                                                         15

D. Severance Order 
    We review a court’s decision to sever claims for abuse of 
discretion.  Gaffney,  451 F.3d  at  442;  Rice  v.  Sunrise  Express, 
Inc., 209 F.3d 1008, 1016 (7th Cir. 2000). The same standard of 
review  applies  to  the  denial  of  a  Rule  15(a)  motion  to 
amend—which,  as  we’ve  said,  is  the  procedural  device  the 
magistrate  judge  should  have  proposed  and  how  Taylor’s 
response  to  the  show‐cause  order  should  have  been  con‐
strued.  Adams  v.  City  of  Indianapolis,  742  F.3d  720,  727  (7th 
Cir. 2014). If Taylor timely complied with the judge’s explicit 
instructions  on  how  to  dismiss  his  claim  against  Officer 
Brown and thereby avoid severance, it certainly would have 
been  an  abuse  of  discretion  to  ignore  his  motion  for  volun‐
tary dismissal of Count 3 and sever the claims anyway. 
    We note, of course, that when the judge found that “[n]o 
objections are on file” and issued the severance order, he did 
not  know  that  Taylor  had  attempted  to  file  his  response  on 
July 11, two days before the deadline. So the initial severance 
order  was  not  an  abuse  of  discretion.  However,  the  prison 
mailbox  rule  requires  that  courts  reassess  their  orders  once 
the  rule  has  been  invoked.  In  this  case,  the  judge  not  only 
failed  to  reassess  whether  the  severance  was  proper,  he 
never  acknowledged  that  the  prison  mailbox  rule  was  in 
play—even  after  both  parties  brought  the  rule  to  his  atten‐
tion.  
    Officer Brown first referred to the prison mailbox rule in 
his August 18 motion to dismiss. Taylor’s subsequent filings 
provided  detailed  narratives  of  his  attempts  to  file  his  re‐
sponse to the show‐cause order. And although Taylor didn’t 
reference  the  prison  mailbox  rule  by  name,  he  clearly  in‐
voked the  principle  when he asked the  court to “accept the 
16                                                                No. 12‐1710 

[p]laintiff’s  argument  and  the  State’s  Attorney[’s]  argument 
that  the  [p]laintiff  has  absolutely  no  control  on  when  out‐
going  mail  goes  out.”  The  relief  he  sought  aligned  exactly 
with that which Officer Brown had himself requested: “The 
[p]laintiff  is  asking  that  since  the  [p]laintiff  is  voluntarily 
requesting  the  [c]ourt  to  dismiss  Count  III  that  no  further 
charges be [assessed] to the [p]laintiff’s account.” 
    Likewise,  in  his  August  29  response  to  the  court’s  order 
instructing him to pay the filing fee, Taylor reiterated that he 
“had  absolutely  no  control  of  the  Motion  to  Dismiss  being 
electronically sent to the court” and asked the court to “rule 
favorably on the Motion to Dismiss.”11 
    Despite  the  fact  that  the  prison  mailbox  rule  lay  at  the 
heart  of  Officer  Brown’s  motion  to  dismiss  and  Taylor’s 
responses, the district judge never mentioned the rule in his 
order  denying  the  motion  to  dismiss  (which  also  denied 
Taylor’s motions as “moot”). Rather, the court characterized 
Officer  Brown’s  argument  as  merely  advancing  the  theory 
that “this case should be dismissed because Taylor agreed to 
the severance of Count III of his complaint in [the 104 Case] 
only  reluctantly.”  That  understanding  of  the  facts  was 
clearly  faulty.  In  his  response  to  the  show‐cause  order, 
Taylor  didn’t  reluctantly  agree  to  sever  Count  3—he 

                                                 
11 There’s a minor ambiguity regarding whether Taylor’s request that the 

court  “rule  favorably  on  the  Motion  to  Dismiss”  referred  to  Officer 
Brown’s  motion  to  dismiss  or  to  his  own  response  to  the  show‐cause 
order, which Taylor had referred to as a motion to dismiss earlier in the 
document. But Officer Brown’s motion to dismiss argued that the court 
should  give  effect  to  Taylor’s  response  to  the  show‐cause  order,  so  the 
relief  that  Taylor  was  requesting  was  the  same  under  either  interpreta‐
tion.  
No. 12‐1710                                                         17

reluctantly agreed to voluntarily dismiss Count 3. The judge’s 
misunderstanding  of  Taylor’s  wishes  was  compounded  by 
his  misapprehension  that  Taylor  had  already  applied  to 
proceed  IFP  in  the  631  Case.  If  that  were  true,  it  would 
certainly  have  been  a  strong  indication  that  Taylor  wanted 
his  suit  against  Officer  Brown  to  survive.  But,  of  course,  it 
wasn’t  true.  The  judge  issued  a  clarification  order  the  next 
day  but  never  reexamined  the  implications  of  his  mistaken 
assumption,  nor  did  he  confront  Taylor’s  multiple  filings 
requesting  the  voluntary  dismissal  of  his  claim  against 
Officer  Brown  in  accord  with  the  proposal  made  by  the 
magistrate judge in the show‐cause order. 
    In  sum,  the  court  overlooked  the  prison  mailbox  rule 
throughout  the  course  of  this  litigation  even  though  both 
parties agreed that the rule applied, making Taylor’s motion 
to  voluntarily  dismiss  timely  and  thus  averting  the  sever‐
ance.  By  denying,  sub  silentio,  Taylor’s  motion  to  dismiss 
Count  3  and  instead  severing  that  count  to  create  the 
631 Case, the court abused its discretion.  
    When a court overlooks the prison mailbox rule, it’s often 
necessary  to  remand  for  additional  fact‐finding  to  ensure 
that the filing was, in fact, timely under the rule. But Officer 
Brown  conceded  below  that  Taylor  qualified  for  the  prison 
mailbox  rule,  so  he’s  waived  any  argument  on  appeal  that 
Taylor did not qualify. See Hale v. Chu, 614 F.3d 741, 744 (7th 
Cir.  2010)  (“It  is  well‐established  that  a  party  waives  the 
right to argue an issue on appeal if he fails to raise that issue 
before  the  district  court.”).  In  situations  where  the  rule 
serves  to  give  a  court  jurisdiction  over  a  matter  that  would 
otherwise be time‐barred, the court has an independent duty 
to  ensure  that  the  prisoner  actually  sent  his  mail  when  he 
18                                                         No. 12‐1710 

says  he  did—the  opposing  party’s  waiver  may  not  be 
enough.  In  those  cases,  prisoners  are  often  required  to 
submit a notarized affidavit attesting to the circumstances of 
the filing, see, e.g., FED.  R.  APP. P. 4(c), and sometimes addi‐
tional  documentary  or  testimonial  evidence  is  required,  see 
Ray, 700 F.3d at 1011–12.  
     Here, Taylor provided both a  sworn affidavit  and docu‐
mentary evidence in his second Rule 60(b) motion. Ordinari‐
ly,  the  basis  for  a  successive  Rule  60(b)  motion  must  not 
have been available when the first one was filed, see Servants 
of  the  Paraclete  v.  Does,  204  F.3d  1005,  1012  (10th  Cir.  2000), 
but  here  “the  district  court  did  not  provide  the  appellant 
with  an  opportunity  to  prove  that  his  [late‐received  docu‐
ments] were filed in a timely manner,” Thompson v. Rasberry, 
993 F.2d 513, 515 (5th Cir. 1993) (per curiam). See also Grady 
v.  United  States,  269  F.3d  913,  918  (8th  Cir.  2001)  (“[T]he 
prisoner must at some point attest to [the date of the filing] in 
an affidavit or notarized statement.” (emphasis added)). In a 
case  like  this  in  which  a  nonjurisdictional  deadline  was  at 
stake  and  the  opposing  party  conceded  below  that  the  
mailbox  rule  applies  and  there  is  an  affidavit  from  the  pris‐
oner in the record, we see no reason to remand for addition‐
al fact‐finding.  
    Accordingly,  we  VACATE  the  order  dismissing  the 
631 Case  with  prejudice  and  taxing  Officer  Brown’s  costs 
against  Taylor.  We  REMAND  for  further  proceedings  con‐
sistent  with  this  opinion,  including  the  reimbursement  of 
any  fees  Taylor  has  paid  toward  the  631  Case  filing  fee  or 
toward Brown’s litigation expenses.